                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

FLORA GILPATRICK, et al.,        )
                                 )
                     Plaintiffs, )
                                 )
v.                               )              Case No.: 18-1245-JWB-KGG
                                 )
HARPER CO., KANSAS,              )
                     et al.,     )
                                 )
                     Defendants. )
_______________________________)

           MEMORANDUM & ORDER ON MOTION TO QUASH

      Now before the Court is Defendants’ Motion to Quash Subpoena. (Doc. 14.)

Having reviewed the submissions of the parties, Defendants’ motion is

GRANTED for the reasons set forth below.

                           FACTUAL BACKGROUND

      In the present action, Plaintiffs bring claims for deprivation of civil rights

pursuant to 42 U.S.C. § 1983 relating to the death of decedent Brett Moon while he

was in custody in the Harper County, Kansas, jail. Plaintiffs are the mother and

brother of decedent, who bring this action alleging that his death resulted from a

violation of his Constitutional rights by Defendants Harper County and Sheriff

Tracy Chance in his official and individual capacities. Plaintiffs also bring a

wrongful death claim pursuant to state law.


                                           1 
 
      Plaintiffs contend they previously sought information from the Kansas

Bureau of Investigation (“KBI”) about its investigation into decedent’s death.

“That request was met with KBI’s response that a subpoena would be required in

an effort to gain said information.” (Doc. 18, at 1.) Plaintiffs indicate that “one of

the reasons for Plaintiffs filing this lawsuit is to obtain a subpoena for the KBI

investigation file and/or report” in an effort to determine “who all of the potential

defendants are so that notice under K.S.A. 12-105(b) may be given and suit

brought accordingly against all of the potential defendants.” (Id.)

      Plaintiffs filed a “Notice of Subpoena” on October 2, 2018, indicating that

they intended to serve the subpoena at issue on the KBI “on October 3, 2018, or as

soon thereafter as service may be effectuated.” (Doc. 6.) Defendants bring the

present motion arguing that the KBI subpoena was “both premature and [P]laintiffs

have not complied with the prerequisites to its service,” in violation of

Fed.R.Civ.P. 26 and 45. (Doc. 15.)

                                     ANALYSIS

      Defendants contend the KBI subpoena was served before the parties’ Rule

26(f) scheduling planning conference. (Id., at 3.) Defendants also contend

Plaintiff did not comply with the Rule 45(a) requirement of serving a notice and

copy of the subpoena on each party because Defendants had no counsel of record

at the time the “Notice of Subpoena” was served. (Id.) Defendants argue that this


                                           2 
 
“deprived [them] of their right to object in advance to the service of the subpoena.”

(Id.) Plaintiffs respond that Defendants do not have standing to object to the

subpoena. The Court will address these arguments below.

A.    Standing.

      As an initial matter, Plaintiffs contend Defendants do not have standing to

bring this Motion to Quash because the subpoena at issue was not served on

Defendants, but rather was served on the KBI, a third party. (Doc. 16, at 3.) See

McDonald v. Kellogg Co., No. 08-2473-JWL, 2009 WL 10664465, at *1 (D. Kan.

Nov. 5, 2009) (“Only the person or entity to whom a subpoena is directed can seek

to quash or modify that subpoena under Rule 45[d].”). “An exception to this rule

is when the party challenging the subpoena ‘has a personal right or privilege in

respect to the subject matter requested in the subpoena.’” Holick v. Burkhart, No.

16-1188-JTM-KGG, 2017 WL 3723277, at *5 (D. Kan. Aug. 28, 2017) (quoting

Smith v. Midland Brake, Inc., 162 F.R.D. 683, 685 (D. Kan. 1995). Plaintiffs

argue that in the present case, “Defendants have no such right or privilege, and

hence, no standing to quash the KBI subpoena.” (Doc. 16, at 3.)

      The Court acknowledges that Defendants do not have standing to raise

certain substantive objections to the subpoena. For instance, without standing,

Defendants cannot argue that the subpoena seeks to harass or embarrass the

recipient or that it encompasses information protected by the attorney-client


                                          3 
 
privilege or work product doctrine. Defendants do, however, have standing to

object to the timing of the subpoena and Plaintiff’s failure to comply with Rules 26

and 45. Plaintiffs’ objection as to Defendants’ standing to object to the subpoena

is overruled.

B.    Legal Standards.

      1.     Rule 26.

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party’s claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties’ relative
             access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable.

      The timing and sequence of discovery is governed by Fed.R.Civ.P. 26(d)(1),

which provides, in relevant part, that “[a] party may not seek discovery from any

source before the parties have conferred as required by Rule 26(f), except in a

proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or when

authorized by these rules, by stipulation, or by court order.” As of the filing of the


                                           4 
 
present motion, response, and reply, the parties had not completed their Rule 26(f)

conference. Therefore, Plaintiff may only obtain the early discovery requested

upon the parties’ stipulation or by Court order.

      Courts in this District apply the “reasonableness” or “good cause” test to

determine whether to allow expedited discovery. Bradley by and through King v.

United States, No. 16-1435-EFM-GLR, 2017 WL 1210095, at *3 (D. Kan. April 3,

2017). Factors commonly considered in determining the reasonableness of

expedited discovery include, but are not limited to: “(1) whether a preliminary

injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for

requesting the expedited discovery; (4) the burden on the defendants to comply

with the requests; and (5) how far in advance of the typical discovery process the

request was made.” Sunflower Elec. Power Plant Corp. v. Sebelius, No. 08-2575-

EFM-DWB, 2009 WL 774340, at *2 (D. Kan. Mar. 20, 2009) (quoting Disability

Rights Council of Greater Washington v. Washington Metro. Area Trans. Auth.,

234 F.R.D. 4, 6 (D.D.C. 2006)).

      “The party seeking the expedited discovery in advance of a Rule 26(f)

conference bears the burden of showing good cause for the requested departure

from usual discovery procedures.” HydroChem LLC v. Keating, No. 17-1281-

JTM-TJJ, 2017 WL 5483441, at *1 (D. Kan. Nov. 15, 2017) (citing Teran v. GB

Int’l S.P.A., No. 11-CV-2236-JAR-DJW, 2011 WL 5005997, at *2 (D. Kan. Oct.


                                          5 
 
20, 2011)). Plaintiffs do not specifically address these factors in their responsive

brief. (See Doc. 16.) The Court will, however, analyze these five factors given the

information available.1

              The first factor weighs against allowing the discovery because there is no

preliminary injunction pending. The Court acknowledges that a dispositive motion

is pending. Plaintiffs have not, however, indicated that the information sought

could impact the District Court’s determination of that motion.

              The second factor is the breadth of the discovery requests. The subpoena at

issue requests “[a]ll documents, recordings, photographs and tangible evidence

referring or related to death of inmate, Bret Dallas Moon, Harper County, Special

Investigation.” (Doc. 6-1, at 1.) Neither party has provided the Court with any

information or argument as to the breadth of the information sought. As such, this

factor is not determinative.

              The third factor is the purpose for requesting the expedited discovery. As

stated above, Plaintiffs indicate the information is sought to determine “who all of

the potential defendants are so that notice under K.S.A. 12-105(b) may be given

and suit brought accordingly against all of the potential defendants.” (Doc. 18, at




                                                            
1
 In an effort to come to a determination of this motion on its substantive merits, the
Court has reviewed other filings in this case, including Plaintiffs’ response to
Defendants’ Motion to Dismiss. (Doc. 18.)
                                                               6 
 
1.) The Court finds Plaintiffs’ stated purpose to be valid, thus weighing in favor of

allowing the subpoena.

      Next is the burden on the defendants to comply with the requests. On one

hand, it could be argued that because the subject of the subpoena is a non-party,

there will be no burden of compliance imposed on Defendants. That stated, non-

parties are “generally offered heightened protection from discovery abuse.” Sasol

N. Am., Inc. v. Kan. State Inst. for Commercialization, No. 14-MC-218-JWL-

KMH, 2014 WL 3894357, at *4 (D. Kan. Aug. 8, 2014). This factor weighs

against the discovery.

      The final factor is how far in advance of the typical discovery process the

request was made. This factor also weighs against discovery. In the present

matter, the Court has not filed an Initial Order Setting Scheduling Conference

pursuant to Fed.R.Civ.P. 16 and D. Kan. Rule 16.1. The Court has no indication

that the parties have even contemplated a Rule 26(f) conference. Further, a

dispositive motion is pending, which has the potential to impact this process. As

such, this factor weighs against allowing the discovery.

      The Court thus finds that, on balance with the information available, the

factors weigh against allowing the subpoena prior to the parties’ Rule 26(f)

conference. As such, Defendants’ motion (Doc. 14) is GRANTED.

             2.    Rule 45.


                                          7 
 
      Even assuming arguendo that the early discovery would be appropriate,

Defendant also argues that Plaintiffs failed to comply with Fed.R.Civ.P. 45(a)(4).

That Rule states “[i]f the subpoena commands the production of documents ... then

before it is served on the person to whom it is directed, a notice and a copy of the

subpoena must be served on each party.” “The requirement that notice be provided

to the parties before service of the subpoena allows opposing counsel time to

object to the subpoena.” Butler v. Biocore Medical Technologies, Inc., 348 F.3d

1163 (10th Cir.2003); Allender v. Raytheon Aircraft Company, 220 F.R.D. 661

(D.Kan.2004). “Ordinarily, the issue of timely notice is resolved by a relatively

straightforward analysis of two simple factual questions: (1) when was notice

provided to counsel for the opposing party and (2) when was the subpoena served

on the non-party?” Walker v. Board of Cty. Comm’rs, No. 09-1316-MLB, 2011

WL 2118638, at *6 (D. Kan. May 27, 2011).

      As stated above, Defendants contend Plaintiff did not comply with the Rule

45(a) requirement of serving a notice and copy of the subpoena on each party

because Defendants had no counsel of record at the time the “Notice of Subpoena”

was served. (Doc. 15, at 3.) Defendants argue that this “deprived [them] of their

right to object in advance to the service of the subpoena.” (Id.)

      Plaintiffs do not directly address this issue in their filings, again merely

relying on the standing issue to oppose Defendants’ motion. (See generally Doc.


                                           8 
 
16.) Simply stated, Plaintiffs failed to comply with Fed.R.Civ.P. 45. The manner

in which Plaintiffs chose to provide notice and serve the subpoenas at issue clearly

deprived Defendants the opportunity to object to the subpoena prior to its service

on the KBI. Butler, 348 F.3d 1163.

              For the reasons set forth above, the Court finds that Defendants do have

standing to object to Plaintiffs’ violation of Rule 45. As such, the Court GRANTS

Defendants’ motion to quash (Doc. 14) pursuant to Fed.R.Civ.P. 45. The Court

quashes Plaintiffs’ subpoena and enters a protective order prohibiting production

of the requested documents pursuant to the subpoenas at this time.2



              IT IS THEREFORE ORDERED that Defendants’ Motion to Quash

Subpoena (Doc. 14) is GRANTED. Plaintiffs’ subpoena is hereby quashed and

disclosure of documents pursuant to the subpoena is prohibited.

              IT IS SO ORDERED.

              Dated this 11th day of December, 2018, at Wichita, Kansas.

                                                               S/ KENNETH G. GALE
                                                               HON. KENNETH G. GALE
                                                               U.S. MAGISTRATE JUDGE



                                                            
2
 Once the Rule 26(f) conference occurs, the parties are free to engage in discovery. See
Fed.R.Civ.P. 26(d), (f)(1). The parties are instructed to comply with the requirements of
Fed.R.Civ.P. 45 regarding notice and service of subpoenas going forward.
                                                                      9 
 
